Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are presented for examination.
IDS filed on 6/30/2020 and 7/31/2020 are considered. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title

Claims 1, 8-11, 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Independent claims 1, 11, and 20, recites an abstract idea because, under its broadest reasonable interpretation, the intercepting, classifying, generating, and monitoring steps which are mental steps, and the rest of limitation does not integrate the inventive concept into a practical application: providing step is a method of organizing human activity.
The intercepting classifying, generating, and monitoring steps in the independent claims are considered as mental processes.  “intercepting an incoming communication” can be practically performed in the human mind because a person can overhear a conversation or looking at a message another person is writing, “classifying 
The providing step in the independent claims is considered as Certain Methods Of Organizing Human Activity.  “providing a warning in response to determining at least one of the one or more outgoing communications is linked to the incoming communication” can be done as a person managing relationships between people (e.g. giving a warning to another person that he might be scammed). .  Accordingly, the claim recites an abstract idea (step 2A, prong one).
This judicial exception is not integrated into a practical application. In particular, the other independent claims recite “a system comprising a processor” and “A computer program product comprising a computer-readable hardware storage medium having program code”.  The limitations are just being used in a conventional computing tool to implement the recited abstract idea (MPEP 2016.05(h)), because receiving a message and provides suggestion is an abstract idea (a human sees a scam and provides warning), and performing the steps at a computer system is claimed at a high level of generality and 
The identified additional element of the claim are insufficient to amount to significantly more than the judicial exception and fail to provide an inventive concept.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer processor to perform the receiving and providing steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The claim is not patent eligible (step 2B). 
Claims 8 and 18, recites the limitation wherein the corresponding classification class the incoming communication is classified with is indicative of one of the following types of scams: a family member scam, a tax scam, a technical support scam, a foreign lottery scam, or a fake loan scam.  However all these type of scams can be performed among human and is viewed as certain methods of organizing human activity without additional element which is not patent eligible.
Claims 9 and 19, recites the limitation wherein the warning includes a reminder of the risk report.  The warning could be any verbal words that serves as a reminder of the analysis from a human mind which is viewed as part of a mental process/certain methods of organizing human activity without additional element which is not patent eligible.
Claim 10, recite the limitation “the incoming communication comprises one of an incoming phone call, an incoming voicemail, an incoming electronic message, an incoming email, or a digitized copy of incoming mail; and the one or more outgoing communications comprise at least one of an outgoing phone call, an outgoing electronic message, an outgoing email, or a digitized copy of outgoing mail”.  However, the communications could be phone calls overheard/intercepted by the human, which is viewed as certain methods of organizing human activity without additional element which is not patent eligible.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,757,058 (hereinafter Baracaldo), in view of Oliver, U.S. Patent Number 8,565,396, hereinafter Oliver. Although the claims at of the following rationales.  
Baracaldo discloses intercepting an incoming communication; classifying the incoming communication with a corresponding classification class indicative of a type of scam that the incoming communication involves; generating a risk report comprising the corresponding classification class; monitoring one or more outgoing communications (Baracaldo, claim 1); and providing a warning in response to determining at least one of the one or more outgoing communications is linked to the incoming communication (Baracaldo, claim 1, although present claims uses the term warning, however the invoked action related to the scam prevention in the parent Patent reads as the warning);  determining, via a learned classification model trained using machine learning, a risk assessment metric for the incoming communication based on content of the incoming communication, wherein the risk assessment metric represents a confidence level the incoming communication is predicted as a scam via the learned classified model (Baracaldo, claim 1); wherein the learned classification model is trained based on training data comprising information indicative of known scams (Baracaldo, claim 1); wherein the risk report further comprises follow-up contact information for responding to the incoming communication and the risk assessment metric (Baracaldo, claim 1); storing the incoming communication and the risk report in a database indexed by the follow-up contact information for responding to the incoming communication (Baracaldo, claim 5); determining whether contact information for the at least one outgoing communication matches the follow-up contact information for responding to the incoming communication; and providing the warning in response to determining the contact .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oliver et al. US Patent Number 8,565,396, hereinafter Oliver.
Referring to claim 1, Oliver discloses a method comprising:
intercepting an incoming communication (Col 7 lines 39-40, step 502);
classifying the incoming communication with a corresponding classification class indicative of a type of scam that the incoming communication involves (abstract. Col 4 lines 15-27, scam detection module 104, detects incoming message and classify the message; Col 5 lines 12-23, bait detection module classify the incoming message with different bait flag, call or message);
generating a risk report comprising the corresponding classification class (Col 8 lines 13-18, alert is viewed as the risk report comprising the corresponding classification class); 
monitoring one or more outgoing communications (Col 7 line 47 – Col 8 line 8, step 506-514); and 
providing a warning in response to determining at least one of the one or more outgoing communications is linked to the incoming communication (Col 8 lines 9-18, steps 516, 518).
Referring to claim 2, Oliver discloses the method of claim 1, further comprising: determining, via a learned classification model trained using machine learning, a risk assessment metric for the incoming communication based on content of the incoming communication, wherein the risk assessment metric represents a confidence level the incoming communication is predicted as a scam via the learned classified model (Col 5 lines 35-64, the detecting module comprises the learned classification model to determine predicted scam).
Referring to claim 3, Oliver discloses the method of claim 2, wherein the learned classification model is trained based on training data comprising information indicative of known scams (Col 5 lines 35-64, the detecting module comprises the learned classification model comprising information indicative of known scams).
Referring to claim 4, Oliver discloses the method of claim 2, wherein the risk report further comprises follow-up contact information for responding to the incoming communication and the risk assessment metric (Col 6 lines 13-20, detected scam information is stored at database 304).
Referring to claim 5, Oliver discloses the e method of claim 4, further comprising:	 storing the incoming communication and the risk report in a database indexed by the follow-up contact information for responding to the incoming communication (Col 6 lines 13-20, detected scam information is stored at database 304).
Referring to claim 6, Oliver discloses the method of claim 4, further comprising: determining whether contact information for the at least one outgoing communication matches the follow-up contact information for responding to the incoming communication; and providing the warning in response to determining the contact 
Referring to claim 7, Oliver discloses the method of claim 6, further comprising:  in response to determining the at least one outgoing communication is linked to the incoming communication, invoking at least one of the following actions: delaying the at least one outgoing communication, informing a third party, or canceling the at least one outgoing communication (Col 8 lines 9-18, outgoing communication is blocked).
Referring to claim 8, Oliver discloses the method of claim 1, wherein the corresponding classification class the incoming communication is classified with is indicative of one of the following types of scams: a family member scam, a tax scam, a technical support scam, a foreign lottery scam, or a fake loan scam (Col 5 lines 12-22, bait flags that classifies words phrases such as “congratulations”, “claim your prizes”, etc.).
Referring to claim 9, Oliver discloses the method of claim 1, wherein the warning includes a reminder of the risk report (Col 8 lines 9-18, steps 516, 518, alert to the user indicating the type of suspicious communication is viewed as the warning includes a reminder of the risk report).
Referring to claim 10, Oliver discloses the method of claim 1, wherein: the incoming communication comprises one of an incoming phone call, an incoming voicemail, an incoming electronic message, an incoming email, or a digitized copy of incoming mail (Col 6 lines 58-61, Col 1 lines 30-33); and the one or more outgoing communications 
Referring to claims 10-20, the claims encompass the same scope of the invention as that of the claims 1-9.   Therefore, claims 10-20 are rejected on the same ground as the claims 1-9.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Applicant is reminded that in amending in response to a rejection of claims, the patentable novelty must be clearly shown in view of the state of the art disclosed by the references cited and the objection made.  Applicant must show how the amendments avoid such references and objections.  See 37 CFR 1.111(c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIANGCHE A WANG whose telephone number is (571)272-3992.  The examiner can normally be reached on M-F 10:00am to 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on 571-272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Liang-che Alex Wang 
March 16, 2021

/LIANG CHE A WANG/Primary Examiner, Art Unit 2447